Citation Nr: 0807432	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hydronephrosis (claimed 
as kidney stones).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 2001 to 
June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in October 2003.

The issue on appeal has previously been before the Board in 
February 2004 and in October 2006; the issue was remanded for 
additional development on both occasions.  In October 2006, 
the Board issued a decision resolving the other issues in 
appellate status and remanded this issue of service 
connection for kidney disease.


FINDINGS OF FACT

1.  The veteran was treated for a kidney stone and mild 
hydronephrosis during service in March 2001.

2.  The veteran's current bladder hyperactivity is medically 
unrelated to the veteran's in-service kidney stone and mild 
hydronephrosis.

3.  The veteran is not currently diagnosed with 
hydronephrosis, kidney stones, kidney disease, nor any 
residual disability associated with prior kidney disease.


CONCLUSION OF LAW

Chronic hydronephrosis and kidney disease were not incurred 
in or aggravated by the veteran's active duty service, nor 
may any kidney disease or residuals of kidney disease be 
presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated September 2001, August 
2003, March 2004, October 2005, and November 2006.  Moreover, 
the appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that each of these 
letters were sent to the appellant prior to the most recent 
RO readjudication of this case in connection with the 
issuance of the July 2007 supplemental statement of the case.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2005 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in May 2007 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
July 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  In 
accordance with the Board's October 2006 remand, the 
completeness of the claims-folder's set of VA treatment 
records has been confirmed.

The veteran has been afforded several VA examinations, in 
November 2001, April 2004, and February 2005 (with an 
addendum report in May 2007), to evaluate her claim of kidney 
disability.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

This case involves the veteran's claim that she currently 
suffers from kidney disease causally related to her military 
service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as calculi of 
the kidney and nephritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records document that the veteran was 
treated for "some low density kidney stones involving the 
right kidney" in March 2001.  Additionally, the March 2001 
treatment records show "A very mild hydronephrosis is seen 
on the left side."  The question before the Board is whether 
the veteran experiences any current residual disability from 
the incident.  The Board notes that during her hearing 
testimony in October 2003, the veteran expressed that she 
"passed a stone" during service, but since that time she 
claimed to experience no symptoms of residual disability: 
"No problems.  Nothing.  Nothing."  Nevertheless, 
consideration has been given to whether the veteran currently 
has any residual disability resulting from the in-service 
kidney stone incident; in particular, development of the 
medical evidence has focused upon the question of whether 
certain symptoms involving urinary frequency may be, in fact, 
a residual consequence of the in-service kidney stone 
incident.

Several VA examinations have been conducted in connection 
with this claim.  At the time of a November 2001 VA 
examination, the veteran reported that she had kidney stones 
in 2001.  She was treated in the emergency room but did not 
require any surgery.  She did not have recurrent kidney 
stones and did not have recurrent urinary infections.  She 
reported that she urinated one or two times during the day 
and once at night.  Urination was painful at times.  She 
reported that she was incontinent of urine and required three 
or four absorbent pads per day.  She had not had any formal 
workup for her urinary incontinence and apparently had never 
reported the problem to a physician in the past.  The 
pertinent diagnosis was "kidney stones by subjective 
factors."

Another VA examination evaluating the veteran's kidneys was 
conducted in April 2004; this examination was conducted to 
determine if the veteran had a kidney disorder.  The veteran 
reported that she had passed a kidney stone during active 
duty and had not passed any more since that time.  She 
reported she had discomfort approximately twice per week when 
she was unable to get to the bathroom quickly when she had to 
pass urine.  She reported that she wore a pad due to 
incontinence of urine.  She denied recurrent urinary tract 
infections.  No genitourinary tract malignancies were 
present.  The diagnosis was "status post passage of kidney 
stone, by history" with "no recurrent stones since that 
time."  The examiner opined that it was at least as likely 
as not that the kidney stone condition in 2001 was service 
connected.  Significantly, however, at the time of the April 
2004 examination it was clinically determined that the 
veteran "has passed no current kidney stones, does not have 
chronic renal disability, has passed no kidney stone since 
2001. ... This condition does not bother the patient at her 
home or at her work."

The next pertinent VA examination was conducted in February 
2005.  The examination was conducted to determine if there 
was any residual kidney disability as a result of the in-
service kidney stones.  The veteran reported that she was 
incontinent and had to change pads three times per day.  She 
did not have any hospitalizations since the initial incident 
in service.  She had never had any genitourinary tract 
malignancies.  She was not receiving any treatment.  The 
veteran complained of urinary frequency.  The veteran 
reported that urinary frequency was of some inconvenience.  
The examiner noted that there were no residuals of 
genitourinary tract disease "except for urinary frequency 
which was a concern for the veteran."  The diagnosis was 
"status postop passage of kidney stone in 2001 with no 
recurrence."  The February 2005 report notes, in the 
diagnosis discussion, that "The patient has no evidence of 
any kind of chronic kidney disability."  

As indicated above, at the time of all three above-discussed 
VA examinations, it was noted that the veteran complained of 
urinary frequency and incontinence but the examinations also 
indicated no present kidney disability.  Significantly, the 
Board acknowledges that the February 2005 VA examination 
report included the annotation that there were no residuals 
of genitourinary tract disease "except for urinary 
frequency."  In light of the potential ambiguity and 
confusion in the record, the Board's October 2006 remand of 
this issue requested that the February 2005 VA examiner 
provide an additional opinion to clarify whether the noted 
urinary symptoms were etiologically linked to the kidney 
stones the veteran passed during active duty.

In accordance with the Board's October 2006 remand order, the 
VA examiner authored a May 2007 addendum to his February 2005 
VA examination report.  In this addendum, the examiner 
clarified that following the March 2001 kidney stone incident 
the veteran "has had no kidney stones and no other problems 
associated with the kidney."  Further, it is explained that 
"She does have a bladder problem in that she has frequency 
of urination....  This frequency of urination has more likely 
than not no relationship to the kidney stone that the patient 
passed in the service."  The examiner presents that medical 
opinion that the veteran's current problems with urinary 
frequency are "due to the bladder hyperactivity" and not 
due to the 2001 kidney stones.  "At the present time there 
is no physiological relationship between these two 
problems."

Considering this clear and probative clarification, informed 
by the review of the claims-file by a competent VA medical 
examiner, the Board finds that the veteran's urinary 
pathology is not etiologically related to the veteran's in-
service kidney stone problem.  There is no competent medical 
evidence of record which contradicts the May 2007 VA 
examination report addendum or otherwise shows that the 
veteran's urinary symptoms are related to a current kidney 
pathology.  In light of this, and in consideration of the 
fact that the whole of the medical evidence of record 
otherwise shows no current kidney disability or residuals of 
a prior kidney disability, the Board is compelled to find 
that the veteran does not currently suffer from any current 
residuals of her in-service kidney stones.  The Board has 
reviewed the veteran's outpatient private and VA medical 
records, but these records do not contain any pertinent 
indication of any current kidney disease or any current 
residuals of the in-service kidney stones to probatively 
contradict the VA examination report evidence discussed 
above.

The veteran's symptoms of urinary frequency have been clearly 
medically distinguished from any possible residuals of the 
in-service kidney stone incident.  This is most clearly 
explained in the May 2007 VA examination report addendum 
addressing the "bladder hyperactivity" and reiterating the 
absence of any kidney disease or residuals of kidney disease.  
The Board notes, in passing, that there has been no 
suggestion that any current bladder pathology was otherwise 
caused during her four month period of active duty service.  
The veteran's service medical records contain no suggestion 
of the onset of a bladder pathology or of suggestive 
pertinent symptoms outside of the March 2001 kidney stone 
incident which has already been addressed as the focal point 
of this appeal.

Service connection cannot be granted for hydronephrosis, or 
any residuals of kidney stones, as the preponderance of the 
evidence shows that the veteran does not currently suffer 
from any pertinent kidney disease or residuals of a past 
kidney disease.  The Board acknowledges that the veteran 
herself, in advancing this issue on appeal, asserts that she 
suffers from chronic residuals of her in-service kidney 
stones.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, she is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of diagnosis or etiology of a disease or 
disorder.  In this case, the competent medical evidence 
weighs against the veteran's claim in that no chronic 
residual disability is shown to have manifested as a result 
of the in-service kidney stones.  Thus, the Board finds that 
the probative evidence shows that service connection is not 
warranted in this case.  Service connection cannot be 
established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


